Case: 1:18-cv-00790-MWM Doc #: 195 Filed: 07/29/20 Page: 1 of 9 PAGEID #: 15650

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI

SET SHAHBABIAN, M.D., : Case No. 1:18-cv-790
Plaintiff, | Judge Matthew W. McFarland
Vv. |
TRIHEALTH G LLC, et al.
Defendants.

 

ORDER GRANTING MOTION TO STRIKE PLAINTIFF’S DEPOSITION
TRANSCRIPT ERRATA SHEET (Doc. 132)

 

This matter is before the Court on the Motion to Strike Plaintiff's Deposition
Transcript Errata Sheet submitted by Defendants TriHealth, Inc., and TriHealth G, LLC
(collectively, “TriHealth”). (Doc. 132.) After his deposition, Plaintiff Set Shahbabian,
M.D., submitted an errata sheet proposing changes to his deposition transcript under
Fed. R. Civ, P. 30(e). TriHealth moves to strike the errata sheet in its entirety.

1,

After Plaintiff's depositions, the court reporter sent Plaintiff a letter informing him
his deposition had been transcribed. The letter stated that he had 30 days to review the
transcript and submit his “signed errata pages and corrections.” Plaintiff timely returned
the signature page to his deposition and the errata sheet. (Doc. 183-2, Ex. 1, PAGEID
13898.) Plaintiff's errata sheet contains nineteen changes, each one characterized as a

“clarification/ correction to answer.” (Doc. 183-3, Exhibit A-2.) The sheet is copied below:
Case: 1:18-cv-00790-MWM Doc #: 195 Filed: 07/29/20 Page: 2 of 9 PAGEID #: 15651

ERRATA SHEET FOR CORRECTIONS

Dr. Set Shahbabian

 

PAGE

LINE

CORRECTION

 

66

 

 

18

 

Clarification/correction to answer: TriHealth breached my contract by not
sending/referring patients to me. The second paragraph of my contract
states I was employed to provide medical services to TriHealth patients and
to assist TriHealth to serve its patients and mission. It also states that I was
employed to provide medical services to TriHealth patients assigned to me.
TriHealth did not do that.

TriHealth breached my contract by not consulting with me relating to my
duties and schedule. My contract states that: “In consultation with
Physician and consistent with Physician's reasonable desires, company shall
determine Physician’s specific duties and schedule.” TriHealth did not do
that.

TriHealth breached my contract by not assigning duties and schedules
related to the duties and desires of other TriHealth physicians. My contract
states: “Physician’s duties and schedules will be equitably related to the
duties and desires of TriHealth’s other employed physicians.” TriHealth
breached this provision by assigning patients to Mayfield without
discussing it with me, without considering my desires for scheduling, and
by unilaterally requiring me to relinquish my surgical privileges. No other
physician at TriHealth that 1 am aware of was required to do this.

TriHealth breached my contract by not consulting with me relating to
quality improvement initiatives. In Section 2(a) the contract states that 1
would actively participate in all quality improvement initiatives. But I was
not given the opportunity and it was delegated without my knowledge or
approval to Mayfield.

TriHealth breached my contract by not having me facilitate the
development and implementation of a general surgery service line at Good
Samaritan. My contract states that ] was to work cooperatively with
TriHealth to facilitate the development and implementation of a general
surgery service line improvements at GSH. I was not given the opportunity
to perform this goal, and it was delegated to Mayfield.

TriHealth breached my contract by not providing an annual performance
review. And there was never any occasion where there was a discussion for
salary modification that might be mutually beneficial for me.

 

 
Case: 1:18-cv-00790-MWM Doc #: 195 Filed: 07/29/20 Page: 3 of 9 PAGEID #: 15652

 

TriHealth breached Section 5 of my contract by not providing support and
call coverage in the form of medical residents.

TriHealth breach Section 6 of my contract —] was not given use of an MRI
and technician for up to four hours per week.

TriHealth breach Section 9 of my contract —I don’t believe that I was
provided benefits relating to RVU calculations under the benefit plans.
157 6 Clarification/correction to answer: I did dispute that I did not do anything
wrong with this patient and my explanation is contained in the March 4,
2015 and April 2. 2015 and April 17, 2015 letters which were part of the

 

 

 

exhibit.
159 20 Clarification/correction to answer: I do dispute the conclusion reached by
Dr. Kerlakian with his letter as shown in my previous correspondence.
241 8 Clarification/correction to answer: At the October 31‘ meeting, both Dr.

Kerlakian, Dr. Collins met with me. A review of the document confirming
the conversation on that day, the person identified as the Attendee is Dr.
Collins. The “Attendees” is Dr. Kerlakian. In the first page of the
document, there is a reference that the Attendee states he spoke with
“George”. Therefore, the Attendee is Dr. Collins.

 

 

 

 

 

 

 

 

244 14 Clarification/correction to answer: The statement was made by Dr. Collins
because he is the “Attendee” in this recording.

261 14 Clarification/correction to answer: J do have an objection — see testimony
at pages 361 to 376 of my deposition.

263 8 Clarification/correction to answer: I do have an objection — see testimony
at pages 361 to 376 of my deposition.

289 18 Clarification/correction to answer: it is illegal because it is a kickback

292 8 Clarification/correction to answer: The Hensler litigation is what I was
referring to.

303 3 Clarification/correction to answer: Also Farrington and Ringer

303 23 Clarification/correction to answer: Farrington, McPherson, Ringer and
Mayfield physician shareholders.

304 4 Clarification/correction to answer: In addition to statements contained in

documents produced by TriHealth and Mayfield, Farrington, McPherson,
Ringer engaged in the following actions: (1) Falsely claiming I treated
patients below the standard of care; (2) Leveraging call coverage to obtain
my surgical practice; (3) engaging in a kickback scheme with TriHealth to
transition my practice to Mayfield; (4) Falsely claiming that there was a
hospitalist position available after May 2017.

 

 

304 20 Clarification/correction to answer: Ringer, Farrington and Mayfield
Shareholders
310 22 Clarification/correction to answer: (1) Ringer conspired with TriHealth to

remove my surgical privileges under false pretenses; (2) Participated in the
kickback scheme

312 =| 5 Clarification/correction to answer: Others who conspired included Collins,
Donovan, Tami, Cercek, Clement, Gracey, Robinson and Oliphant

 

 

 

 

 

 
Case: 1:18-cv-00790-MWM Doc #: 195 Filed: 07/29/20 Page: 4 of 9 PAGEID #: 15653

 

 

 

 

 

 

 

 

315 22 Clarification/correction to answer: Collins conspired with Farrington,
McPherson, Ringer and other Mayfield shareholders. He also conspired
with Kerlakian, Donovan, Tami, Cercek, Clement and Koselka

348 6 Clarification/correction to answer: | gave the exhibit to Mr. Byrne to

348 24 provide a response to discovery requests from TriHealth and Mayfield.

357 25 Clarification/correction to answer: Also included Dr. Kerlakian, Dr.
Koselka, Donovan, Cercek and Clement.

359 9 Clarification/correction to answer: At Mayfield, the persons who aided and
abetted were McPherson, Ringer and Farrington

For each change listed in his errata sheet, Plaintiff identifies a deposition transcript

page and line number and provides a “clarification/ correction” to the answer found at

that location in the transcript.

Il.

TriHealth moves to strike Plaintiff’s errata sheet, arguing that it violates Fed. R.

Civ. P. 30(e) and Sixth Circuit law by contradicting, adding new facts to, and altering the

meaning of his deposition testimony. (Doc. 132 at 4- 18.) Plaintiff disagrees, arguing that

the language of Rule 30(e) permits a deponent to make changes “in form or substance.”

(Doc. 183 at 3 (quoting Rule 30(e)(1)(B).)

Rule 30(e) outlines the process by which a deponent may alter his or her deposition

testimony:

On request by the deponent or a party before the deposition is completed, the

deponent must be allowed 30 days after being notified by the officer that the

transcript or recording is available in which:

(A) to review the transcript or recording; and

 
Case: 1:18-cv-00790-MWM Doc #: 195 Filed: 07/29/20 Page: 5 of 9 PAGEID #: 15654

(B) if there are changes in form or substance, to sign a statement listing the
changes and the reasons for making them.
Fed. R. Civ. P. 30(e)(1). Thus, the text of Rule 30(e) requires that an errata sheet contain

dé

the deponent’s “reasons for making [the changes].” As Rule 30(e) applies to the substance
of the changes, furthermore, the Sixth Circuit has applied a strict approach. E.g., Mullins
v. Cyranek, No. 1:12CV384, 2014 WL 3573498, at *2 (S.D. Ohio July 21, 2014). “Rule 30(e)
does not allow one to alter what was said under oath.” Trout v. FirstEnergy Generation
Corp., 339 F. App'x 560, 565 (6th Cir. 2009) (quoting Tuttle v. Tyco Elecs. Installation Servs.,
Inc., No. 2:06-cv-581, 2008 WL 343178, at *4 (S.D. Ohio Feb. 7, 2008)). “If that were the
case, one could merely answer the questions with no thought at all ], then return home
and plan artful responses . .. A deposition is not a take home examination.” Id. (quoting
Tuttle, 2008 WL 343178, at *4).

Pursuant to Trout, this Court and other courts within the Sixth Circuit have
“disregarded errata sheets when they attempt to make more significant alternations, even
for the purpose of clarifying.” Mullins, 2014 WL 3573498, at *2 (collecting cases); Giebel v.
Lavalley, No. 5:12-CV-750, 2013 WL 6903784, at *4 (N.D. Ohio Dec. 31, 2013) (granting
motion to strike changes in an errata sheet characterized as “clarifications” ); Horter Inv.
Megmt., LLC v. Cutter, No. 1:15-CV-00477, 2017 WL 1424327, at *3 (S.D. Ohio Apr. 20, 2017)
(following “the significant trend of authority within the Sixth Circuit .. . conform[ing] to
the restrictive interpretation of [Rule 30(e)]”). The Sixth Circuit has reemphasized this
point as it relates to summary judgment, stating that it is “clear” that a party cannot

eliminate a genuine issue of material fact by using an errata sheet to “counteract the effect
5
Case: 1:18-cv-00790-MWM Doc #: 195 Filed: 07/29/20 Page: 6 of 9 PAGEID #: 15655

of previous deposition testimony.” A.C. ex rel. J.C. v. Shelby County Bd. of Educ., 711 F.3d
687, 702-03 (6th Cir. 2013).

Plaintiff acknowledges that Trout “took a more restrictive approach.” (Doc. 183 at
3.) He invites the Court to apply different case law in Carter v. Ford Motor Co., 561 F.3d
562, 568 (6th Cir. 2009) and Jermano v. Graco Children's Prod., Inc., No. 13-CV-10610, 2015
WL 1737548, at *3 (E.D. Mich. Apr. 16, 2015). Carter is a reported case, unlike Trout. In
Carter, the plaintiff had testified at deposition that the events supporting her claims had
not occurred in 2005. Carter, 561 F.3d at 565. She changed gears, however, in her response
to the motion for summary judgment, when she argued that her claim was based on
events in 2005. Id. The Sixth Circuit rejected the plaintiff's effort to reframe her case,
saying that she had “several options,” including an option under Rule 30(e)(1)(B) to make
changes to her deposition testimony “in form or substance. She was, after all, under a
general duty to supplement or correct discovery responses [under Rule 26(e)].” Id. at 568
(citation omitted). The Jermano court acknowledged that other courts applied Trout
strictly, but for its part, in light of Carter's dicta, did not consider the matter resolved.
Jermano, 2015 WL 1737548, at *2-3,

Plaintiff raises fair points that the plain text of Rule 30(e) seems to permit a
deponent to identify changes in “form or substance” and that Carter appeared to read
that Rule less strictly than did Trout. These observations are legitimate, but the Court
must overrule them, for two reasons.

First, it’s true that Rule 30(e) appears to permit a deponent to identify changes he

wishes to make in form or substance to the deposition transcript. The text does not,
6
Case: 1:18-cv-00790-MWM Doc #: 195 Filed: 07/29/20 Page: 7 of 9 PAGEID #: 15656

however, provide that the Court must always accept those changes. This Court retains
discretion to determine whether the changes are appropriate. See EBC, Inc. v. Clark Bldg.
Sys., Inc., 618 F.3d 253, 268 (3d Cir. 2010).

Second, it’s also true that other courts have grappled with how Rule 30(e) applies
to errata sheets, and whether the Sixth Circuit has spoken with one voice on the matter.
TriHealth points to Trout. Plaintiff, to Carter. In this instance, the Court finds Trout to be
the more persuasive. Trout is slightly more recent than Carter. But more importantly,
unlike Carter, Trout addressed the specific issue at hand — how Rule 30(e) applies to errata
sheets. The Trout panel directly applied Rule 30(e) to a deponent’s corrections to
deposition testimony and determined that “Rule 30(e) does not allow one to alter what
was said under oath.” Trout, 339 F. App’x at 565. Carter's reference to Rule 30(e), on the
other hand, is pure dicta. The plaintiff had not availed herself of Rule 30(e). The panel
referenced Rule 30(e) in a speculative way. It was not addressing the extent to which a
deponent would be able to correct deposition testimony under Rule 30(e).

Application of germane precedent requires the Court to strike the errata sheet.
First, Plaintiff has not provided reasons for making the changes—something he was
required to do under Rule 30(e)(1)(B). So, on its face, his errata sheet fails to comply with
Rule 30(e)(1)(B)’s requirement that he supplement his changes to the deposition with
reasons for making them. Jermano, 2015 WL 1737548, at *3 (“courts in this Circuit have
repeatedly stricken errata sheets that do not include a statement of reasons”).

Second, contrary to Trout’s guidance, the errata sheet attempts to substantively

change large swaths of Plaintiff's deposition testimony. Indeed, even the preamble to
e
Case: 1:18-cv-00790-MWM Doc #: 195 Filed: 07/29/20 Page: 8 of 9 PAGEID #: 15657

each change —"clarification/ correction to answer” — seems to suggest that Plaintiff views
an errata sheet as a sort of commentary or supplement to his deposition transcript. Each
of Plaintiff's changes on his errata sheet begins with the characterization
“clarification/ correction to answer.” (Doc. 132, Exhibit A.) None of his changes purport
to correct typographical or transcription errors. Compare McClendon v. Hightowers
Petroleum Co., No. 1:14-CV-00619, 2016 WL 2859625, at *3 (S.D. Ohio May 16, 2016)
(striking substantive changes but permitting alterations to typographical or transcription
errors). Instead, all of the changes on the errata sheet are substantive.

Plaintiff's changes range from the merely-clarifying to the entirely-altering. As an
example of the clarifying sort, when one of his deposition responses was “I don’t know,”
he used the errata sheet to supplement his answer: “The Hensler litigation is what I was
referring to.” (Doc. 132, Ex. A.) Such “clarifications” are improper under the Sixth
Circuit’s reading of Rule 30(e). See Giebel, 2013 WL 6903784, at *4 (granting motion to
strike changes in an errata sheet characterized as “clarifications”). Some of the changes
actually contradict the testimony Plaintiff provided during the deposition. For instance,
when asked if he had any reason to dispute the conclusion of another doctor, he testified,
“If I don’t know —no, I don’t dispute.” (Doc. 132, Ex. A.) In his errata sheet, he changed
his answer to “I do dispute the conclusion reached by Dr. Kerlakian with his letter as
shown in my previous correspondence.” (Id.) This tactic doesn’t work for post-
deposition affidavits without a persuasive justification, see Aerel, S.R.L. v. PCC Airfoils,
L.L.C., 448 F.3d 899, 908 (6th Cir. 2006), and it doesn’t work for errata sheets either. Trout,

339 F. App'x at 565. As the Sixth Circuit has emphasized, “A deposition is not a take
8
Case: 1:18-cv-00790-MWM Doc #: 195 Filed: 07/29/20 Page: 9 of 9 PAGEID #: 15658

home examination.” Id.

Upon review of the errata sheet and application of Sixth Circuit precedent, the
Court finds that Plaintiff's changes to his deposition testimony in the errata sheet are
improper.
Il.
For the foregoing reasons, the Court GRANTS TriHealth’s Motion to Strike
Plaintiff's Deposition Transcript Errata Sheet in its entirety (Doc. 132).

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

Mah Volpe

JUDGE MATTHEW W. McFARLAND

 
